Citation Nr: 1746751	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2012 hearing via videoconference.  A transcript has been associated with the file.

The issue of entitlement to a TDIU was remanded by the Board in December 2012 and January 2015 for adjudication of other issues on appeal.  All pending issues have been adjudicated; thus, no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. From November 12, 2008 to October 1, 2009, the Veteran was rated at 100 percent and in receipt of special monthly compensation under 36 U.S.C. § 1141(s). 

2. From October 1, 2009 to the present, the Veteran has been service-connected for prostate cancer (60 percent), PTSD (50 percent), a stomach disability (30 percent), prostatitis (0 percent), and erectile dysfunction (0 percent), the combined evaluation for which is 90 percent.  

3. The Veteran's service-connected disorders do not prevent him from obtaining and maintaining substantially gainful employment. 





CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  New evidence was received after the Supplemental Statement of the Case but the Veteran waived initial consideration by the AOJ. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Entitlement to a TDIU

Initially, the Board notes that the Veteran filed his claim for a TDIU on November 12, 2008.  From November 12, 2008 to October 1, 2009, the Veteran was rated at 100 percent.  The award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).   Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C. § 1114(s).  See id.  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See id.; see also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

Here, the Board believes that the facts of this case are sufficiently unique such that the total schedular rating that was assigned from November 12, 2008 to October 1, 2009 does, in fact, moot the TDIU claim for this period.  In this case, along with the assignment of the 100 percent schedular rating for prostate cancer, the Veteran was also awarded special monthly compensation under 38 U.S.C. § 1114(s), effective February 16, 2007 to October 1, 2009.  The Veteran's VA benefits are already maximized for this time period, so consideration of a TDIU would result in no additional discernable benefit.  The claim of a TDIU from November 12, 2008, the time the claim was filed, to October 1, 2009 is therefore moot.
On October 1, 2009, however, the Veteran's rating for prostate cancer was decreased to 60 percent and the SMC award was discontinued.  Accordingly, the claim for a TDIU is not moot from this date.   

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

From October 1, 2009 to the present, the Veteran has been service-connected for prostate cancer (60 percent), PTSD (50 percent), a stomach disability to include IBS and diverticulitis (30 percent), prostatitis (0 percent), and erectile dysfunction (0 percent), the combined evaluation for which is 90 percent.  Accordingly, he satisfies the initial eligibility requirements for TDIU.  

In determining unemployability, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

The Veteran contends that he is unemployable due to his incontinence related to his prostate cancer, gastrointestinal disorders, and PTSD.  His testimony and employee records show that he has a high school education and underwent specialized training courses during his employment as an I&E Technician.  He served in this position from February 1979 to May 2004, at which time he medically-retired.  Notably, the Veteran testified before the Board that he retired from his position in 2004 due to medical problems related to his back.  Since then, he contends that his incontinence and gastrointestinal disorders require constant use of the bathroom and his PTSD makes concentration and completion of tasks impossible.  The Board notes that during an October 2010 primary care visit, the Veteran reported that he is having difficulty due to his PTSD "but is still working as he can for himself."  It is not clear what he meant.

The Board finds that the Veteran's service-connected disabilities do not render him unable to obtain or maintain substantially gainful employment for the entire period on appeal.  In making this determination, the Board found the Veteran's employment records, Social Security Administration (SSA) records, lay statements made during treatment and VA examinations, VA medical opinions, and private medical records probative.  

The Veteran's employment records contain detailed medical notes.  Relevantly, in August and September 2003, the Veteran complained of acid reflux and stomach issues.  He underwent an endoscopy and was diagnosed with ulcers and problems with his esophagus.  October 2003 records show the Veteran was treated for anxiety, insomnia, gastrointestinal pain, and back pain, and he was placed on a restricted work schedule.  Records from November 2003 through April 2004 show continued restrictions on his employment and discuss treatment for lumbar spine, gastrointestinal, and pain management issues.  March 2004 records specifically discuss concerns regarding the Veteran's ability to return to work in light of his degenerative disc disease and lumbar radiculopathy diagnoses, and the examiner stated he wanted to obtain input from the neurosurgeon and neurologist who treated the Veteran.  According to the VA Form 21-4192 completed by his former employer, he ultimately retired for medical reasons in May 2004.   Thus, while the Veteran's employment medical records show anxiety-related complaints, his nonservice-connected lumbar spine issues appeared to be the primary concern for maintaining employment. 

Social Security Administration records that are associated with the claims file show he was determined to be disabled effective April 2004 primarily based on the diagnosis of cervical/lumbar degenerative disc disease.  Sickle cell traits and irritable bowel syndrome were listed as secondary diagnoses.  The Veteran is not service-connected for his cervical, lumbar, or sickle cell conditions.  

The Veteran has undergone several VA examinations throughout the period on appeal to assess the severity of his conditions.  During a 2011 prostate cancer examination, he described his typical day, which included performing necessary hygiene, performing chores, checking on his mother who lived next door, engaging in his hobby of restoring antique vehicles, performing yardwork, visiting friends or watching television, driving and completing errands, and spending the evening with his wife.  The examiner opined that the Veteran's prostate disability did not affect his ability to perform light physical and sedentary tasks. 

In May 2011, he underwent an initial PTSD examination, and the examiner documented that the Veteran experienced "near-continuous panic," anxiety, chronic sleep impairment, and suspiciousness.  The examiner assigned a GAF score of 55 and ultimately concluded that the Veteran's PTSD symptoms did not impact his ability to work.  The Veteran submitted a PTSD DBQ in August 2012, completed by his VA doctor, Dr. Harvey, who has been treating him since December 2005.  Dr. Harvey documented that the Veteran had depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships due to his PTSD.  He assigned a GAF score of 52 to 53 and concluded that Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

In a March 2013 VA PTSD examination, the Veteran reported caring for his mother, socializing with family, attending church and going to dinner occasionally, and engaging in hobbies such as gardening and working on old cars, as well as a dislike for crowds and chronic sleep impairment.  The examiner concluded that his PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks.  

During March 2013 and July 2015 intestinal examinations, the Veteran reported that he experiences alternating diarrhea and constipation, cramps, nausea, and gas a few times per month.  In July 2015, he also reported taking antibiotics for diverticulitis three to five times in the prior 12 months.  Both examiners opined that his intestinal condition did not impact his ability to work. 

In light of the lay and medical evidence, the Board does not find that the Veteran's service-connected disabilities warrant a TDIU.  He has been afforded several VA examinations which do not demonstrate that his prostate cancer residuals, incontinence, or gastrointestinal issues cause functional impairment.  Instead, they indicate that he is capable of light physical or sedentary work.  The Veteran's statements support these findings and reflect that his typical day consists of light physical work such as yard work and working on antique cars.  While the Veteran contends he is unable to work because of his incontinence and gastrointestinal issues, as well as his PTSD symptoms, his statements during examinations show that he regularly engages in hobbies, has positive family relationships, occasionally attends church, runs errands, and occasionally goes out to dinner with his wife.  In short, the medical and lay records show that his disabilities do not render him physically or mentally unable to obtain or maintain light physical or sedentary employment. 

The Board has considered the arguments made in his attorney's June 2013, July 2013, and July 2016 submissions.  He contends that the June 2012 PTSD DBQ, completed by the Veteran's physician, Dr. Harvey, was not properly assessed and shows the Veteran is entitled to a TDIU.  The examination, however, shows that the Veteran has no history of substance abuse or legal issues, and experiences a depressed mood, anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  Dr. Harvey did not indicate that these symptoms cause total occupational and social impairment; rather, he concluded they caused occupational and social impairment with reduced reliability and productivity.  Moreover, Dr. Harvey assigned a GAF score of 52 or 53, which "reflect[s] more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers)."  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In sum, Dr. Harvey's medical records and statements have not demonstrated that the Veteran is unemployable, particularly in light of the Veteran's statements showing that he engages in hobbies, social interactions, and light physical work regularly. 

The Board notes that in an August 2013 letter, Dr. Harvey wrote that he assigned the Veteran a GAF score of 50 in May 2013.  As he mentioned in June 2010, however, he generally assigns the Veteran a GAF score from 50 to 55.  This does not indicate that the Veteran's symptoms worsened to a degree that rendered him unemployable, as demonstrated by subsequent medical records.  Specifically, in a November 2013 mental health visit, the Veteran reported anhedonia, depression, irritability, and trauma-related dreams.  It was noted that he had an appropriate appearance, normal orientation, normal motor activity, normal speech, a logical and clear thought process, normal thought content, a "pretty good" mood, an appropriate affect, intact memory, and good judgment.  In January 2014 and July 2015 primary care notes, his mental health assessments did not include abnormal findings.  In fact, he reported feeling "good" and "physically well" in July 2015. 

The Veteran's attorney also points to a statement issued by Dr. Ross in July 2012.  Dr. Ross opined, however, that the Veteran was "unable to work on a regular routine basis due to cervical and lumbar radiculopathy in conjunction with his PTSD and other medical problems."   This shows that the Veteran's primary impediment to employment is his nonservice-connected back and neck conditions, rather than his service-connected conditions. 

The Veteran's attorney further contends the March 2013 PTSD examination shows a disability picture that warrants a TDIU.  Specifically, he argues that the examiner found the Veteran "suffers from markedly diminished interest or participation in significant activities" and found the "Veteran's PTSD symptoms cause clinically significant distress or impairment", and these statements were contradictory to the examiner's other findings.  The Board notes, however, that these criteria were used to demonstrate the Veteran had a diagnosis of PTSD.  In discussing the severity of the Veteran's symptoms, the examiner assigned a GAF score of 65 and explicitly commented that he had "some difficulty in social, occupational, or school functioning, but [he is] generally functioning pretty well, [and he] has some meaningful interpersonal relationships." 
The Veteran's attorney also argues that the March 2013 opinion lacks probative value because it did not discuss the June 2012 DBQ. The Board finds that the examination and conclusion are probative because they were based on an in-person evaluation, the Veteran's statements, and PTSD individual and group therapy treatment records.  The examiner did not need to explicitly address the June 2012 DBQ to assess the severity of the Veteran's PTSD in light of the evidence he did consider.  It remains the Board's obligation to evaluate all the evidence.

The Board also considered the lay statements submitted in support of the Veteran's claim.  The Veteran's wife submitted a statement in September 2009 and alleged the Veteran cannot work because his disabilities prevent him from walking and lifting.  The Board finds that the medical evidence assessing the Veteran's physical abilities and the functional impact of his disabilities are more probative in this regard. Importantly, the Veteran has also reported that he can perform yard work, care for his mother next door, run errands, and work on antique cars, which contradicts contentions that his service-connected disabilities render him unable to perform physical tasks.  Additionally, a former coworker submitted a statement testifying that she has witnessed him make outbursts, use inappropriate language, and engage in at least two verbal disputes with a manager.  The Board finds that this statement does not demonstrate severe enough symptoms that render him unable to obtain or maintain employment.  Psychiatric examiners have considered such symptoms and have not opined the Veteran is unable to obtain or maintain employment.

In sum, the evidence does not show that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  Instead, the evidence shows that he is unemployable primarily because of nonservice-connected back and neck disorders.  He is able to engage in light physical work despite his service-connected physical disorders, and his prostate residuals, incontinence, and irritable bowel syndrome would not prevent him from continuing employment as an I&E technician.  While his PTSD warrants a 50 percent rating, he still engages in social functions and has a positive relationship with his family.  Accordingly, the evidence does not show that he would be unable to function in a work setting due to his mental or physical service-connected disabilities. 

ORDER

Entitlement to a TDIU is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


